
	
		I
		112th CONGRESS
		1st Session
		H. R. 1313
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2011
			Mr. Polis (for
			 himself and Mr. Coffman of Colorado)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  investment in certain industries by providing an exclusion from tax on certain
		  gains.
	
	
		1.Short titleThis Act may be cited as the
			 Community Bank and Automotive Industry
			 Recapitalization Act of 2011.
		2.Exclusion of
			 capital gains on investments in certain industries
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 139D the following new section:
				
					139E.Capital gains
				on investments in certain industries
						(a)In
				generalGross income shall
				not include gain from the sale of qualified investment property if—
							(1)such property is
				acquired during the 18-month period beginning on the date of the enactment of
				this section, and
							(2)such property is
				held for more than 5 years.
							(b)Qualified
				investment propertyFor purposes of this section—
							(1)In
				generalThe term qualified investment property
				means any—
								(A)stock in a
				specified domestic corporation acquired by the taxpayer at its original issue,
				and
								(B)any capital or
				profits interest in a specified domestic partnership acquired by the taxpayer
				from the partnership.
								(2)Specified
				corporations and partnerships
								(A)In
				generalA corporation or partnership shall be treated as
				specified for purposes of paragraph (1) if such corporation or partnership is a
				community bank or an automotive company.
								(B)Community
				bankThe term
				community bank means any community bank with less than
				$10,000,000,000 in assets which is established and regulated under the laws of
				the United States or any State, territory, or possession of the United States,
				the District of Columbia, Commonwealth of Puerto Rico, Commonwealth of Northern
				Mariana Islands, Guam, American Samoa, or the United States Virgin Islands, and
				having significant operations in the United States, but excluding any central
				bank of, or institution owned by, a foreign government.
								(C)Automotive
				companyThe term automotive company means any
				person the majority of the gross receipts of which are derived from the
				research, design, production, or sale of personal or mass transportation
				vehicles or components for such
				vehicles.
								.
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of such Code is amended by inserting after the item relating to
			 section 139D the following new item:
				
					
						Sec. 139E. Capital gains on investments in certain
				industries.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 acquired after the date of the enactment of this Act.
			
